Exhibit 10.01

January 12, 2005

Scott Thompson
45 Roberts Way
Hillsborough, CA 94010

Dear Scott:

eBay Inc. (“the Company” or “eBay”) is pleased to offer you, subject to approval
by eBay’s Board of Directors, the exempt position of Senior Vice President,
Chief Technology Officer, PayPal at a salary of $16,346.16 paid bi-weekly, which
is equivalent to an annualized salary of $425,000.16. In addition, the Company
may award you discretionary bonuses from time to time.

You will be entitled to the benefits that eBay customarily makes available to
employees in positions comparable to yours and it will be recommended to the
Board of Directors that you be granted an option for the purchase of 275,000
shares of the Company’s Common Stock. The options will be granted under the
Company’s 2001 Equity Incentive Plan and, assuming you remain an employee, will
vest with respect to 25% of the shares subject to the option one year after the
commencement of your employment and, at the end of each month thereafter, with
respect to an additional 1/48 of the shares subject to the option. Enclosed is
the Company’s securities trading policy, which outlines the procedures and
guidelines governing securities trades by company personnel. Please review the
enclosed trading policy carefully, sign and date the certification (page one of
the agreement) and return it to me.

You will be eligible to participate in eBay’s Executive Management Incentive
Program (EMIP), which is comprised of 5 components: 4 quarterly and 1 annual.
Payouts are based on individual achievement as well as Company performance. Your
target bonus under the current program would be 60% of your base salary.
Eligibility for this program begins with your first full business quarter of
employment. You must be employed on the last day of the calendar quarter to be
eligible for the quarterly pay out. To be eligible for the annual bonus
component, you would need to be employed on the first day of the 4th calendar
quarter and be employed on the last day of such quarter.

You will also be eligible to earn a bonus of up to $500,000 in accordance with
terms of the following schedule, subject to the conditions contained herein and
initial approval by eBay’s Board of Directors: the first installment of $250,000
would be payable within two payroll periods of your commencement of employment
with the Company; the last installment of $250,000 would be payable twelve
months from your commencement of employment with eBay. Each scheduled bonus
payment is subject to your continued full time employment with the Company on
each scheduled payment date and to standard payroll deductions and tax
withholding. You fully understand that if your employment with the Company
ceases, for any reason, prior to the occurrence of the last installment payment
date, you will not be eligible to receive such bonus and no pro rata bonus can
be earned. Should you resign from eBay prior to the completion of two years
service with the Company you will be required to reimburse the Company for a
pro-rata portion of the initial $250,000 bonus installment. This reimbursement
will be due at the time your employment with eBay ceases and will be calculated
by dividing the number of full months served by 24, multiplying that fraction by
$250,000, and subtracting the product from $250,000.

1

Under federal immigration laws, the Company is required to verify each new
employee’s identity and legal authority to work in the United States.
Accordingly, please be prepared to furnish appropriate documents satisfying
those requirements; this offer of employment is conditioned on submission of
satisfactory documentation. Enclosed is a list of the required documents.

Your employment at the Company is “at-will” and either you or the Company may
terminate your employment at any time, with or without cause or advance notice.
The at-will nature of the employment relationship can only be changed by written
agreement signed by eBay’s Chief Executive Officer. Other terms, conditions, job
responsibilities, compensation and benefits may be adjusted by the Company from
time to time in its sole discretion.

All of us at eBay are very excited about you joining our team and look forward
to a beneficial and fruitful relationship. However, should any dispute arise
with respect to your employment or the termination of that employment, we both
agree that such dispute shall be conclusively resolved by final, binding and
confidential arbitration in accordance with the rules of the American
Arbitration Association (AAA), rather than by a jury court or administrative
agency. The Company will bear those expenses unique to arbitration. Please
review the enclosed Arbitration Agreement carefully.

As a condition of your employment, you must complete both the Arbitration
Agreement and the enclosed Employee Proprietary Information and Inventions
Agreement prior to commencing employment. In part, the Proprietary Information
and Inventions Agreement requires that a departing employee refrain from
unauthorized use or disclosure of the Company’s confidential information (as
defined in that Agreement). This Agreement does not prevent a former employee
from using know-how and expertise in any new field or position. If you should
have any questions about the Employee Proprietary Information and Inventions
Agreement, please call me. Otherwise, please sign and date this document and
return it to me in the enclosed envelope.

This letter with attachments, the Arbitration Agreement, and the Employee
Proprietary Information and Inventions Agreement contain the entire agreement
with respect to your employment. Should you have any questions with regard to
any of the items indicated above, please call me. Kindly indicate your consent
to this agreement by signing copies of this letter, the Arbitration Agreement,
and the Proprietary Information and Inventions Agreement and returning them to
me, along with the Company’s trading policy certification.

This offer is contingent upon your background verification. Upon your signature
below, this will become our binding agreement with respect to your employment
and its terms merging and superseding in their entirety all other or prior
offers, agreements and communications, whether written or oral, by you and the
Company as to the specific subjects of this letter.

We are excited at the prospect of you joining our team. Your background and
qualifications will add a unique strength to eBay’s continued success. We look
forward to you coming on board.

     
Very truly yours,
  ACCEPTED:
 
   
/s/ Maynard Webb
  /s/ Scott Thompson 1/17/05
 
   
Maynard Webb
Chief Operations Officer
  Scott Thompson Date
Anticipated Start Date: 2/7/05
 
   
 
   

2